Gibson, P. J.
Appeal from a judgment of the Supreme Court at Special Term which, in a proceeding under article 78 of the CPLR, (1) annulled a determination of the State Liquor Authority disapproving petitioner’s application for a change in its class of license from club beer license to club liquor license and (2) directed that said determination be amended to provide that petitioner is entitled to such change in class of license and that said application be acted upon accordingly. Special Term correctly held that Matter of Marchi’s Rest. v. Hostetter (21 A D 2d 214, affd. 15 N Y 2d 827) is dispositive of the issue. Appellant urges that, if issued, the license applied for would be a new license and not a “renewal” license. (Alcoholic Beverage Control Law, § 64, subd. 7.) Neither, in appellant’s view, would it be a “ step-up ” in the classification of the same license, as the local board termed it. Thus, appellant’s argument is that which it urged unsuccessfully in Marchi’s (supra) except as it now advances the equally tenuous theory that what was held there with reference to the wine and liquor classifications is not applicable here to the beer and liquor classifications. Even the incidental distinction attempted to be made by appellant by its reference to a “non-prohibited beer license” is without substance. (See Alcoholic Beverage Control Law, § 55, subd. 3, as amd. by L. 1964, ch. 531, eff. June 1, 1964; petitioner’s beer license being in effect then and thereafter.) Judgment affirmed, with costs. ‘Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gibson, P. J'.